DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 04/12/2021.
Application filed 04/12/2021.
Claims:
Claims 1, 2, 4-8, 10, 12, 13, 15, 16, 18-22, 24, 26 and 27 are pending.
Claims 1, 10, 15 and 24 are independent.
Claims 3, 9, 11, 14, 17, 23, 25 and 28 are canceled.
IDS:
New IDS:
IDS filed 06/01/2021 has been considered.
Continuity/Priority Data:
This Application is the 371 National Stage Entry of International Patent Application No. PCT/EP2018/077900 filed 10/12/2018.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 10, 15, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0091546 A1 to Shen et al. (“Shen”) in view of 2012/0227084 A1 to Shen et al. (“Shen2”).
As to claim 1, Shen discloses:
an apparatus, comprising at least one processor, and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus to perform (Fig. 2, ¶0110 of Shen): 
initiating restoration of the apparatus after a restart of the apparatus, the initiating restoration being in response to receipt of a session initiation message at the apparatus  (¶0004-¶0005 - Shen teaches "IMS restoration procedure for serving call state control function, S-CSCF, so that an IMS service can be provided for IMS users after an S-CSCF restart or S-CSCF failure ... Normally this way also originating SIP request can be served by a restarted S-CSCF, by restoring the registration related information from the HSS, which was uploaded by the S-CSCF to the HSS during registration procedure", ¶0046 "the assignment of the S-CSCF takes place when the first SIP request for a user arrives at an S-CSCF. The S-CSCF then tries to download a user profile of the user");
sending a request to a home subscriber server for a service profile of a user equipment from which the session initiation message originated, the request comprising a wildcard public identity of the user equipment (Fig. 2, 21 "restore request", ¶0004-¶0005, ¶0046 - Shen teaches "the assignment of the S- CSCF takes place when the first SIP request for a user arrives at an S-CSCF. The S-CSCEF then tries to download a user profile of the user from the HSS using Server-Assignment-Request SAR", ¶0054-¶0056 "IMS restoration information can contain information related to a specific registration required for an S-CSCF to handle requests for a user. For example, subscription information, list of SIP proxies in the path, contact address and parameters in the SIP Contact header of the registration request can be part of the restoration information stored in the HSS. Restoration information can be associated with a Private User Identity of the user and/or the IMS implicit registration set that is affected by the SAR request"); and 
completing restoration of the apparatus using service profile information received from the home subscriber server in response to the request (¶0054-¶0056 - Shen teaches getting restoration information from HSS using user ID (i.e., service profile information)), 
Shen2 discloses what Shen does not expressly disclose.
Shen2 discloses:
the service profile information received from the home subscriber server being associated with an implicit registration set having a distinct public identity and the wildcard public identity, a value of the distinct public identity falling within a range of values of the wildcard public identity (Fig. 6, ¶0096 - Shen2 teaches wildcard IMPU and public user ID as part of an implicit registration set and defining a distinct IMPU in the range of wildcarded IMPUs).
Shen and Shen2 are analogous arts because they are from the same field of endeavor with respect to user identifiers with in a communication system.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate wildcard identifiers and ranges as discussed in Shen2 with the apparatus and system as discussed in Shen by adding the functionality of Shen2 to the system/method of Shen in order to optimize the operation and maintenance of nodes for the case in which a large amount of users are registered together (Shen2, ¶0006).

As to claim 6, Shen discloses:
apparatus according to claim 1, and
wherein the at least one memory and computer program code are further configured to, with the at least one processor, 
cause the apparatus to use the wildcard public identity to determine whether the restoration comprises an originating restoration or a terminating restoration (Fig. 2, 21 "restore request", ¶0004-¶0005, ¶0046 "the assignment of the S- CSCF takes place when the first SIP request for a user arrives at an S-CSCF. The S-CSCEF then tries to download a user profile of the user from the HSS using Server-Assignment-Request SAR", ¶0054-¶0056 "IMS restoration information can contain information related to a specific registration required for an S-CSCF to handle requests for a user. For example, subscription information, list of SIP proxies in the path, contact address and parameters in the SIP Contact header of the registration request can be part of the restoration information stored in the HSS. Restoration information can be associated with a Private User Identity of the user and/or the IMS implicit registration set that is affected by the SAR request")

As to claim 7, Shen and Shen2 discloses:
apparatus according to claim 6, and
Shen discloses:
wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to perform selecting correct service profile information to send to an application server, based on the determination of whether the restoration is an originating restoration or a terminating restoration (Fig. 2, 21 "restore request", ¶0004-¶0005, ¶0046 "the assignment of the S- CSCF takes place when the first SIP request for a user arrives at an S-CSCF. The S-CSCEF then tries to download a user profile of the user from the HSS using Server-Assignment-Request SAR", ¶0054-¶0056 "IMS restoration information can contain information related to a specific registration required for an S-CSCF to handle requests for a user. For example, subscription information, list of SIP proxies in the path, contact address and parameters in the SIP Contact header of the registration request can be part of the restoration information stored in the HSS. Restoration information can be associated with a Private User Identity of the user and/or the IMS implicit registration set that is affected by the SAR request").	

As to claim 10, similar rejection as to claim 1.
As to claim 15, similar rejection as to claim 1.
As to claim 20, similar rejection as to claim 6.
As to claim 21, similar rejection as to claim 7.
As to claim 24, similar rejection as to claim 1.

Claims 2, 5, 13, 16, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0091546 A1 to Shen et al. (“Shen”) in view of U.S. Patent Application Publication No. 2012/0227084 A1 to Shen et al. (“Shen2”) in further view of U.S. Patent Application Publication No. 2015/0063345 A1 to Hanstrom et al. (“Hanstrom”)
As to claim 2, Shen and Shen2 discloses:
apparatus according to claim 1, and
Hanstrom discloses what Shen and Shen2 do not expressly disclose.
Hanstrom discloses:
wherein the at least one memory and computer program code further configured to, with the at least one processor, 
cause the apparatus to perform receiving the wildcard public identity from the home subscriber server prior to sending the request to the home subscriber server with the wildcard public identity (¶0063, ¶0077, ¶0078, ¶0086, ¶0087 – Hanstrom teaches using a key including a wildcard IMPU to query the HSS and the HSS returns an address that includes the wildcard IMPU).
Shen, Shen2 and Hanstrom are analogous arts because they are from the same field of endeavor with respect to user identifiers with in a communication system.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate wildcard ID retrieval as discussed in Hanstrom with wildcard identifiers and ranges as discussed in Shen2 with the apparatus and system as discussed in Shen by adding the functionality of Shen2 to the system/method of Shen and Shen2 in order to demonstrate how the HSS is queried to obtain information regarding the user (Hanstrom, ¶0075).

As to claim 5, Shen and Shen2 discloses:
apparatus according to claim 1, and
Hanstrom discloses what Shen and Shen2 do not expressly disclose.
Hanstrom discloses:
wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to perform 
sending the request to the home subscriber server for the service profile information in response to a server assignment answer message received from the home subscriber server, the server assignment answer message comprising the wildcard public identity (¶0063, ¶0077, ¶0078, ¶0086, ¶0087 – Hanstrom teaches using a key including a wildcard IMPU to query the HSS and the HSS returns an address that includes the wildcard IMPU).
The suggestion/motivation and obviousness rejection is the same as in claim 2.
As to claim 13, similar rejection as to claim 5.
As to claim 16, similar rejection as to claim 2.
As to claim 19, similar rejection as to claim 5.
As to claim 27, similar rejection as to claim 5.

Claims 4, 12, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0091546 A1 to Shen et al. (“Shen”) in view of U.S. Patent Application Publication No. 2012/0227084 A1 to Shen et al. (“Shen2”) in further view of U.S. Patent Application Publication No. 2012/0011273 A1 to Van Elburg et al. (“Elburg”).
As to claim 4, Shen and Shen2 discloses:
apparatus according to claim 1, and
Elburg discloses what Shen and Shen2 do not expressly disclosed.
Elburg discloses:
the service profile information received from the home subscriber server being associated with a service profile comprising a first service profile associated with the distinct public identity and a second service profile associated with the (Fig. 1, ¶0029, ¶0030, ¶0047 – Elburg teaches service profiles connected to different public IDs and Elburg teaches service profiles associated with wildcarded PSI which matches the PUIs.)
Shen, Shen2 and Elburg are analogous arts because they are from the same field of endeavor with respect to user identifiers with in a communication system.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate service profiles and wildcard ID retrieval as discussed in Elburg with wildcard identifiers and ranges as discussed in Shen2 with the apparatus and system as discussed in Shen by adding the functionality of Shen2 to the system/method of Shen and Shen2 in order to demonstrate the association between public identifiers and wildcard identifiers (Elburg, ¶0029).

As to claim 12, similar rejection as to claim 4.
As to claim 18, similar rejection as to claim 4.
As to claim 26, similar rejection as to claim 4.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0091546 A1 to Shen et al. (“Shen”) in view of U.S. Patent Application Publication No. 2012/0227084 A1 to Shen et al. (“Shen2”) in further view of U.S. Patent Application Publication No. 2010/0039930 A1 to Liang et al. (“Liang”).
As to claim 8, Shen and Shen2 discloses:
	apparatus according to claim 1,
	Liang discloses what Shen and Shen2 do not expressly disclosed.
Liang discloses:
wherein the at least one memory and computer program code are further configured to, with the at least one processor, 
cause the apparatus to use the service profile information to obtain a service profile of the user equipment after restoration of the apparatus (Fig. 5, ¶0161-¶0163 – Liang teaches retrieving a service profile via an SRR or SAA (i.e., SRR - Service Restore Request) (i.e, restoration of apparatus)).
Shen, Shen2 and Liang are analogous arts because they are from the same field of endeavor with respect to user identifiers with in a communication system.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate service profiles and wildcard ID retrieval as discussed in Liang with wildcard identifiers and ranges as discussed in Shen2 with the apparatus and system as discussed in Shen by adding the functionality of Shen2 to the system/method of Shen and Shen2 in order to help improve the reliability of the IMS and recovery (Liang, ¶0004).

As to claim 22, similar rejection as to claim 8.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445